United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                              No. 04-40164
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SHAWN QUINTIN HEINAMAN,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-01-CR-360-3
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Shawn Quintin Heinaman has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).    Heinaman was

informed of counsel’s motion but has not responded to it.          Our

independent review of the record and counsel’s brief shows that

there are no nonfrivolous issues for appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and this appeal is DISMISSED.

See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.